6 N.Y.3d 802 (2006)
MARY DOE, Appellant,
v.
COMMUNITY HEALTH PLAN et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 27, 2005.
Decided February 21, 2006.
On the Court's own motion, appeal, insofar as taken from that portion of the Appellate Division order that dismissed appeals from orders of Supreme Court that, respectively, denied reargument and conditionally dismissed the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed appeals from orders of Supreme Court that, respectively, denied reargument and conditionally dismissed the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.